United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1680
                                    ___________

Benedict Kemper,                         *
                                         *
                   Appellant,            *
                                         * Appeal from the United States
       v.                                * District Court for the Western
                                         * District of Missouri.
David Dormire, Superintendent,           *
Jefferson City Correctional Center;      *      [UNPUBLISHED]
Cranston Mitchell, Chairman of           *
M.B.P. & P.,                             *
                                         *
                   Appellees.            *
                                    ___________

                            Submitted: September 14, 1999
                                Filed: September 22, 1999
                                   ___________

Before McMILLIAN, FAGG, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       In 1976, Benedict Kemper pleaded guilty to four counts of second degree murder
and received four consecutive forty-five year sentences. At the time, Missouri’s parole
statute required the Missouri Board of Probation and Parole (MBPP) to parole a
prisoner if the MBPP determined “there [was a] reasonable probability that the prisoner
[could] be released without detriment to the community or to [the prisoner].” Mo. Rev.
Stat. § 549.261(1) (1969) (repealed 1982). In 1982, Missouri repealed section
549.261; Missouri’s current parole statute permits the MBPP to exercise its discretion
in deciding whether to parole a prisoner after finding the prisoner can be released
without detriment to the community or the prisoner. See Mo. Rev. Stat. § 217.690(1)
(Supp. 1998). Since Kemper’s first parole hearing in 1983, the MBPP has repeatedly
denied Kemper parole. In 1996, Kemper brought a petition for writ of habeas corpus
under 28 U.S.C. § 2254, claiming the MBPP violated both his liberty interest in parole
and the Ex Post Facto Clause by applying section 217.690 at his parole hearings rather
than section 549.261. The district court denied Kemper’s petition, and Kemper
appeals.

       Kemper first contends the MBPP violated his constitutionally protected liberty
interest in parole by applying section 217.690 instead of section 549.261 at his parole
hearings. We disagree. As the district court stated in its order denying Kemper’s
petition:

      [Even] [a]ssuming application of [section 549.261] to Kemper’s parole
      determination, Kemper does not have a liberty interest in being paroled
      until all statutory and regulatory [preconditions] are met, including that
      the MBPP find there is a reasonable probability he can be released
      without detriment to the community or to himself. Because this finding
      has never been made by the MBPP, Kemper does not have a vested
      liberty interest in being paroled.

 See Williams v. Missouri Bd. of Probation and Parole, 661 F.2d 697, 698-99 (8th Cir.
1981) (no vested liberty interest in parole under section 549.261 unless statutory
criteria are met); Cavallaro v. Groose, 908 S.W.2d 133, 135 (Mo. 1995) (en banc)
(prisoner has vested liberty interest in parole under section 549.261 only if statutory
preconditions met, but “[t]here can be no liberty interest in parole under [section
217.690]”).

      Kemper also claims the MBPP’s application of section 217.690 violated the Ex
Post Facto Clause. Again, we disagree. The MBPP has repeatedly concluded


                                          -2-
Kemper’s parole “would depreciate the seriousness of the offense committed or
promote disrespect for the law.” This rationale would have resulted in the denial of
Kemper’s parole under either section 549.261 or section 217.690, and, thus, the district
court properly concluded Kemper was not disadvantaged by the retrospective
application of section 217.690 at his parole hearings. See McCall v. Delo, 41 F.3d
1219, 1221 (8th Cir. 1994); Burnside v. White, 760 F.2d 217, 220-23 (8th Cir. 1985).

       We do not address Kemper’s argument that MBPP members violated Kemper’s
rights by attending a meeting and press conference held by opponents of Kemper’s
parole because the district court did not grant a certificate of appealability on that issue.
See Ramsey v. Bowersox, 149 F.3d 749, 759 (8th Cir. 1998) (appellate review limited
to issues specified in certificate of appealability), cert. denied, 119 S. Ct. 1083 (1999).
We also decline to consider Kemper’s bare assertion that his equal protection rights
were violated because Kemper does not discuss this claim in his brief. See United
States v. Brooks, 175 F.3d 605, 606-07 (8th Cir. 1999).

       We thus affirm the denial of Kemper’s petition for writ of habeas corpus.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-